Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 1 of 7 PagelD #: 754

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

FRED HUFFMAN,
Petitioner,
v. : Civil Action No. 19-1731-LPS
ROBERT MAY, Warden, and
ATTORNEY GENERAL OF THE |
STATE OF DELAWARE,

Respondents.’

 

MEMORANDUM OPINION

Fred Huffman. Pro se Petitioner.

Kathryn J. Gartison, Deputy Attotney General of the Delaware Department of Justice, Wilmington,
Delaware. Attorney for Respondents.

September 9, 2021
Wilmington, Delaware

 

"Warden Robert May replaced former Warden Dana Metzger, an original patty to the case. See Fed.
R. Civ. P. 25(d).

 

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 2 of 7 PagelD #: 755

Tl

STARK, U.S. District Judge:
I, INTRODUCTION

Presently pending before the Court is Petitioner Fred Huffman’s (“Petitioner”) Application
fot a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2254 (“Petition”). (D.I. 2) The State filed a
Motion for Leave to File a Motion to Dismiss (D.1.18), to which Petitioner filed two Replies in
opposition. (D.I. 14; D.L 15) The Court granted the State leave to file the Motion to Dismiss.
(D.I. 17) For the reasons discussed, the Court will grant the Motion to Dismiss (D.I. 18) and
dismiss the Petition.
II. BACKGROUND

As summatized in an earlier opinion from this Coutt:

Petitioner sexually molested his stepdaughter from 1990, when she
was eight years old, until 1995, when she was thirteen years old. The
stepdaughter reported Petitioner’s assault to the police in November
2010. On Januaty 26, 2012, Petitioner pled guilty to one count of
second degree unlawful intercourse as a lesser included offense of
first degtee unlawful intercourse. The Superior Court sentenced
Petitioner on July 26, 2013 to twenty years at Level V incarceration,
with credit for twenty-nine days served, suspended after ten years for
the balance to be served at Level IV incarceration or decreasing levels
of supervision. Petitioner was also required to register as a Tier 3 sex
offender. He did not file a direct appeal.

In June 2014, Petitioner filed a pro se motion for post-conviction
telief pursuant to Delaware Superior Court Criminal Rule 61 (“Rule
61 motion”). The Superior Court denied the Rule 61 motion on
August 21, 2014, and the [Delaware] Supreme Court affirmed that
decision on July 6, 2015.
Huffman v. Metzger, 2018 WL 1905645, at *1 (D. Del. Apr. 23, 2018).
On August 3, 2015, Petitioner filed in this Court a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. See Huffman, 2018 WL 1905645, at *1. The Court denied the petition

on April 23, 2018 after determining that two claims lacked merit, six claims were procedurally

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 3 of 7 PagelD #: 756

barred, and two claims asserted state law issues that were not cognizable on federal habeas review.
See Huffman, 2018 WL 1905645, at *3-7. The Court of Appeals for the Third Circuit declined to
grant Petitioner a certificate of appealability. See Huffman v. Warden, 2018 WL 11301386, at *1 (3d
Cir. Aug. 30, 2018). In June 2019, the United States Supreme Court denied Petitioner’s petition for
writ of certiorari. See Huffman v. Metzger, 139 S.Ct. 265 (2019).

In the meantime, while his first § 2254 petition was pending before the Court, the Delaware
Superior Court corrected Petitioner’s sentence on March 10, 2016 to reflect that it was subject to the
Delawate Truth-in-Sentencing (“TIS”) Act. (D.I. 10-1 at 5, Entry No. 40; D.I. 18 at 2) Petitioner
then filed a motion to compel the Department of Correction to treat his sentence as a non-TIS
sentence, which the Superior Court denied. (D.]. 18 at 3) The Delaware Supreme Court affirmed
that judgment. See Huffman v. State, 157 A.3d 758 (Table), 2017 WL 773587 (Del. Feb. 27, 2017),
reb’g en bane denied (Mat. 15, 2017). In Match 2017, Petitioner filed a motion for correction of
sentence, which the Superior Court denied. (D.I. 18 at 3) The Delaware Supreme Court affirmed
that decision on June 21, 2017. See Huffman v. State, 166 A.3d 102 (Table), 2017 WL 2686552 (Del.
June 21, 2017).

In January and February 2019, after the denial of his first habeas petition, Petitioner filed in
the Delaware Superior Court a motion for relief from the sex offender registry and a motion for
credit time. (D.I. 10-1 at 8, Entry Nos. 61, 62; D.I. 10-8) The Superior Court denied both motions,
and the Delaware Supreme Court affirmed that decision on August 7, 2019. See Huffman v. State, 214
A.3d 942 (Table), 2019 WL 3731437 (Del. Aug. 7, 2019).

Petitioner filed the instant habeas Petition on September 13, 2019. (D.I. 2) The State filed a
Motion for Leave to Dismiss, contending that the Petition is successive and untimely (D.I. 9 at 2),
while simultaneously filing the actual Motion to Dismiss explaining its arguments more thoroughly

2

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 4 of 7 PagelD #: 757

(D.I. 9-1). Petitioner filed two Responses opposing the Motion for Leave to Dismiss, which appear
to re-assert the claims in the instant Petition and also briefly address the State’s argument that the
Petition is second or successive and untimely? (D.I. 14; D.I. 15) The Court granted the State’s
Motion for Leave to File a Motion to Dismiss (D.I. 17), and the Motion to Dismiss was docketed as
a separate entry (D.I. 18).
II. SECOND OR SUCCESSIVE GATEKEEPING DOCTRINE

As a general rule, petitioners must bring their claims in one habeas action. Pursuant to 28
U.S.C. § 2244(b)(1), if a habeas petitioner files a second or successive habeas petition “in a district
court without the permission of a court of appeals, the district court’s only option is to dismiss the
petition or transfer it to the court of appeals pursuant to 28 U.S.C. § 1631.” Robznson v. Johnson, 313
F.3d 128, 139 3d Cir. 2002).

The term “second or successive” is a “term of art,” and does not simply refer to all
§ 2254 applications filed second or successively in time. See Panetti v. Quarterman, 551 US. 930, 944
(2007); Séack v. McDaniel, 529 U.S. 473, 486 (2000). Rather, a habeas petition is classified as second
ot successive within the meaning of 28 U.S.C. § 2244 if a prior petition has been decided on the

merits, the prior and new petitions challenge the same conviction, and the new petition asserts a

 

*Petitioner does not appear to address the State’s argument that the entire Petition should be
dismissed as time-barred. Instead, he focuses on the SORNA/double jeopardy argument asserted in
Claim One, and argues that it is not untimely because he actually raised the argument in two federal
habeas petitions filed in 2017, which the Court did not address because it administratively closed the
cases (Civ. A. No. 17-314-LPS and Civ. A. No. 17-1026-LPS). (D.I. 14 at 4-5) Petitioner, however,
fails to acknowledge that the Court administratively closed the two 2017 habeas cases because they
challenged the same 2012 conviction that he was challenging in his first (2015) petition. He also fails
to address the fact that the Court did consider the arguments in the two 2017 petitions because it
treated those petitions as supplements to his first (2015) petition. See Civ. A. No. 17-1026-LPS D.I.
3; Civ. A. No. 17-314-LPS D.L. 3; see also generally Huffman, 2018 WL 1905645. Petitioner also argues
that he could not have raised Claim One’s SORNA/double jeopardy issue until August 2019, when
the Delaware Supreme Court affirmed the Superior Court’s denial of his motion for relief from the
sex offender registry and his motion for credit time. (D.I. 15 at 26) The Court addresses this
contention in Section IV of this Opinion.

3

 

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 5 of 7 PagelD #: 758

claim that was, ot could have been, taised in a prior habeas petition. See Benchojf'». Colleran, 404 F.3d
812, 817 (3d Cir. 2005); In re Olabode, 325 F.3d 166, 169-73 3d Cir. 2003).
IV. DISCUSSION

Petitioner appears to present the following claims in his Petition: (1) Delaware retroactively
passed its sex offender registration law, 11 Del. C. § 4121 (“SSORNA”), under the guise of being civil
legislation in otder to avoid violating the Double Jeopardy Clause of the Fifth Amendment;
(2) Delawate’s retroactive application of SORNA violated Petitionet’s constitutional right to fair
notice; (3) SORNA was jurisdictionally time-barred; (4) the Superiot Court knowingly and willingly
selectively enforced federal constitutional law and state law; (5) the sex offender registration
tequitement is biased because all other felony offenses are excepted; (6) Petitioner was denied a pre-
sentence psychological risk assessment and was classified at the highest tisk level based on
speculation and ex parte victim embellishment; (7) SORNA violates the Double Jeopardy clause
because failure to pay an annual fee triggers a felony offense, turning a civil infraction into a felony;
and (8) enforcement of SORNA violates the Eighth Amendment prohibition against cruel and
unusual punishment because it promulgates public shaming of the offender and his family, keeps
him from being employed, and requires payment of a registration fee for an offense that does not
exist. (D.I. 2 at 5, 7-8, 10)

The instant Petition meets all three criteria to classify it as a second or successive petition.
First, although the majority of the claims in the instant Petition focus on the portion of Petitioner’s
sentence requiting him to register as a sex offender, that sentence was imposed as a result of
Petitionet’s 2012 conviction for first degree unlawful sexual intercourse and second degree unlawful
sexual contact. Distilled to its core, then, the instant Petition challenges the same 2012 conviction
that Petitioner challenged in his first habeas petition. Second, the first petition was adjudicated on

4

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 6 of 7 PagelD #: 759

the merits. Third, Petitioner either did or could have presented the claims in the instant Petition in
his fitst petition.

Petitioner attempts to avoid the second/successive bar by arguing he could not have
included the claims challenging his sex offender registration requirement in his first petition because
they were not “tipe” until 2019, when the Delawate state courts denied his motion for relief from
the sex offender registry. (D.I. 15 at 26) This argument is unavailing; Petitioner actually did
challenge the sex offender registration requirement in his first petition. Given these circumstances,
the Court concludes that the instant Petition constitutes a second or successive habeas request under
28 U.S.C. § 2244.

Since Petitioner did not obtain the requisite authorization from the Court of Appeals for the
Third Circuit to file this successive habeas request,’ the Court lacks jurisdiction to consider the
Petition. See Rule 4, 28 U.S.C. foll. § 2254; Robinson, 313 F.3d at 139. In addition, the Court
concludes that it would not be in the interest of justice to transfer this case to the Third Circuit,
because nothing in the instant Petition comes close to satisfying the substantive requirements for a
second ot successive petition under 28 U.S.C. § 2244(b)(2). Accordingly, the Court will grant the
State’s Motion to Dismiss the Petition on the ground that it constitutes an unauthorized second or
successive petition for habeas relief.’
V. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to

issue a certificate of appealability. See 3d Cir. L.A.R. 22.2 (2011); 28 U.S.C. § 2253(¢)(2). A

 

2 See 28 U.S.C. S§ 2244(b) (3); Rule 9, 28 U.S.C. fol. §2254.

*Having determined that the Petition must be dismissed for lack of jurisdiction under the second or
successive doctrine, the Court will not address the State’s additional argument that the Petition is
time-barred.

5

 
Case 1:19-cv-01731-LPS Document 19 Filed 09/09/21 Page 7 of 7 PagelD #: 760

certificate of appealability is appropriate when a petitioner makes a “substantial showing of the
denial of a constitutional right” by demonstrating “that reasonable jurists would find the district
coutt’s assessment of the constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also
Slack v. MeDamiel, 529 U.S. 473, 484 (2000).

The Court has concluded that the instant Petition does not warrant telief. Reasonable jurists
would not find this conclusion to be debatable. Accordingly, the Court will not issue a certificate of
appealability.

VI. CONCLUSION
Fot the reasons discussed, the Court will grant the State’s Motion to Dismiss and dismiss the

Petition for lack of jurisdiction. An appropriate Order will be entered.

 
